Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 29 October 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     Baye de Chesapeack le 29. 8bre 1781,
                  
                  J’ai reçû les deux lettres que vous m’avés fait l’honneur de m’écrire le 28. de ce mois, ou etoient jointes les vuës de Votre Excellence, pour la position a prendre par L’Escadre au printemps prochain, pour exécuter les projets les plus avantageux á L’amérique.  je crois ainsi que vous, que c’est á La Bayë de Chesapeack, qu’il faudroit arriver, si l’on n’avoit rien déterminé d’avance, mais je ne saurois m’arrêter a aucuns projets, ni l’adopter, parceque j’ignore quels engagements la cour de france peut avoir pris tant avec ses anciens alliés qu’avec les nouveaux.  j’avouërai à Votre Excellence que lors même que j’en serois instruit, je ne prendrois aucuns Engagements, parce que ma misérable santé ne me permet pas d’Esperer de suivre aucune des vuës j’avois proposé ou adopté et je pense que je ne suis point appellé a donner des soins a ceux qui me succederont, audessous ou audessûs de leurs forces; Il faudroit pour cet objet avoir mission et je ne l’ai point.
                  je prie Votre Excellence de vouloir bien adresser vos plans á la cour: je les enverrai moy même et je ne doute pas qu’elle ne fasse tout ce que les circonstances luy permettront, pour contribuer á la liberté de L’amérique.
                  Si les Anglois continuent a rester devant la Baye, je dois au Pavillon de les en chasser; je serois même parti dês hier, si les vents n’eussent pas été á L’Est.  s’ils quittent ce parage, je resterai encore quelques jours dans la baye de Chesapeack, pour protéger tous les mouvements de vos Bâtiments, pour le transport des troupes et de L’artillerie.  mais je prie Votre Excellence d’ordonner la plus grande celerité, parceque je ne puis vous donner que fort peu de temps.  je vous renouvelle avec bien du plaisir, mon cher Général, les assurances de l’amitié la plus sincere avec laquelle j’ai l’honneur d’être De Votre Excellence Le três humble et trs obéissant serviteur
                  
                     Le Comte de Grasse
                  
                  
                     Je doutte pourtant que la Cour acquiesse a diriger dans ces Mers des forces Considerables dans le mois de Mai comme vous paraisses le desirer mais les operations Comencees dans le Sud prendront les mois de Juin et Juillet.
                  
                  
               